DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 April, 2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “balance-of-plant components” in claim 17, wherein the corresponding structure provided at page 23 of the present invention’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 18 recites wherein the rapid cooling of the heat sources by actively triggering the rapid cooling in connection with an actual or anticipated heat pulse from the one or more heat sources maintains a “substantially” even temperature during the heat pulse. However, based on the unclear definition of “substantially” it is unclear what range or bounds are encompassed by “substantially” to encompass the range given to the even temperature during the heat pulse.  Is the temperature of the heat source maintained to be the exact temperature during the heat pulse, beginning to end of the heat pulse? Is the temperature of the heat source maintained at +/- 5°, 10°, or another range around the temperature during the heat pulse, beginning to end of the heat pulse? The specification does not provide definition for “substantially”, as intended by the Applicant at the time the invention was effectively filed. As such, it will be interpreted, for examination purposes, the claim is directed to wherein the step of rapidly cooling the one or more heat sources is actively triggered in connection with an actual or anticipated heat pulse from the one or more heat sources and the one or more heat sources maintains an even temperature during the heat plus.
Claims 19-20 are dependent upon rejected claim 18, and thereby, further rejected under 35 U.S.C. 112(b).
The term “near” in claim 19 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 19 provides the rapid temperature drop occurs either at or near the bottom of the first chamber. However, based on the unclear definition of “near” it is unclear what constitutes the distance the rapid temperature drop is to occur relative to the bottom of the first chamber, when described as “near”.  Is the temperature drop within an inch or two of the bottom of the first chamber, or some other distance relative to the bottom? The specification does not provide definition for “near”, as intended by the Applicant at the time the invention was effectively filed. As such, it will be interpreted, for examination purposes, the claim is directed to wherein the step of promoting the flow of the phase change fluid through the interior of the first chamber from the top of the chamber to the bottom of the chamber such that the rapid temperature drop occurs at the bottom of the chamber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (US 2004/0104012 A1 – published 3 June, 2004), in view of KRAMER (US 6,827,135 B1 – published 7 December, 2004).
As to claim 1, ZHOU discloses a heat transfer device (200; figure 4) comprising:
a first chamber (208) defining an interior (interior of liquid channel, 203) and comprising a top (top of chamber, 208, which is sealed to membrane, 210; par. 45), a bottom (bottom of chamber, 208, which is adjacent to heat exchanger, 101; par. 30), and at least one inlet port (216);
at least one second chamber (212), each of the at least one second chambers in fluid communication with the first chamber (par. 46) via one or more transverse ports (105/105’), and each of the at least one second chambers in fluid communication with an exit port (214);
a heat exchanger (101) thermally coupled with the first chamber (par. 30) and configured to distribute heat energy(par. 31) from one or more heat sources (99) in thermal communication therewith into at least one of the second chambers (par. 44-46); and
wherein a flash boiling event can occur within the first chamber (par. 44-46).
However, ZHOU does not disclose a first low pressure reservoir in fluid communication with an exit port via a first tubing and a vacuum pump via a second tubing, the first tubing comprising at least one first valve for isolating the first low pressure reservoir from the at least one second chamber when closed; wherein when fluid is received within the interior of the first chamber and the chamber is depressurized, a flash boiling event can occur.
KRAMER is within the field of endeavor provided a heat transfer device (abstract) comprising a first chamber (chamber with array of openings, interior to the vacuum tank, 12) and a second chamber (12). KRAMER teaches the heat transfer device including a first low pressure reservoir (14) in fluid communication with an exit port (16 or 46) and a vacuum pump (34) via a second tube ( conduit extending from tank, 12), the first tubing comprising at least one first valve (18) for isolating the first low pressure reservoir from the at least one second chamber when closed  (col. 6, lines 5-16). Further, KRAMER teaches wherein when fluid is received in the interior of the first chamber and the chamber is depressurized (abstract; col. 6, line 36- col.7, line 40; col.7, lines 47-63), a flash boiling event can occur (result of the rapid phase change from the fluid in a liquid state to a vapor/gaseous state, when fluid is supplied and depressurized, which causes flash boiling and thus convection transfer of energy to remove heat form a heat source). KRAMER notes that providing phase change of the working fluid from a liquid to gas at a reduced temperature due to the sub-atmospheric pressure improves removal of waste heat to prevent failure of the electrical apparatus (abstract), i.e., heat source. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ZHOU, with the teachings of KRAMER, to include the above taught features, to reduce the boiling point of the working fluid by providing the system operating at a sub-atmospheric pressure to remove substantial amount of waste heat at a rate which prevents the operating temperature of the heat sources exceeding a temperature limit (col. 1,line  9 -24; col.2, lines 34-43).
As to claim 2, ZHOU, as modified by KRAMER, does not further disclose wherein the first chamber is positioned within an interior of at least one of the second chambers.
However, KRAMER discloses wherein the first chamber is positioned within the second chamber ( see designations of claim 1 rejection, in addition to positioning in figure 1). This is strong evidence that modifying Smith as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., discharging and receiving the fluid for flash boiling to cool the heat source). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify ZHOU, in view of KRAMER, such that the first chamber is positioned within the second chamber, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of discharging and receiving the fluid for flash boiling to cool the heat source.

As to claim 4, ZHOU, as modified by KRAMER, further discloses comprising one or more heat sources in thermal communication with the heat exchanger (par. 30-31).

As to claim 7, ZHOU, as modified by KRAMER, further discloses wherein:
the at least one inlet port (216) of the first chamber (208) is positioned to promote a flow of fluid into the interior of the first chamber (interior of liquid channel, 203), toward the bottom of the first chamber (figure 4 that provides the fluid is directed downwards through inlet port, 216, toward the bottom of the first chamber, defined as bottom of chamber, 208, which is adjacent to heat exchanger, 101; par. 30), and through one or more transverse ports (105/105’); and
the exit port (214).
However, ZHOU, as presently modified by KRAMER, taught the incorporation of the vacuum pump (34), but has not previously provided the incorporation of the exit port being in communication with the vacuum pump such that suction can be applied therethrough. 
KRAMER, however, provides wherein the vacuum pump (34) is connected by a discharge conduit, i.e., an exit port, directly connected to the second chamber (figure 1). As such, in view of KRAMER noting that providing phase change of the working fluid from a liquid to gas at a reduced temperature due to the sub-atmospheric pressure improves removal of waste heat to prevent failure of the electrical apparatus (abstract), i.e., heat source, such that providing the connection would allow the vacuum pump to be capable of applying suction therethrough. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ZHOU, with the teachings of KRAMER, to include the above taught features, to reduce the boiling point of the working fluid by providing the system operating at a sub-atmospheric pressure to remove substantial amount of waste heat at a rate which prevents the operating temperature of the heat sources exceeding a temperature limit (col. 1,line  9 -24; col.2, lines 34-43).

As to claim 8, ZHOU, as modified by KRAMER, teaches wherein there is a medium positioned within the interior of the first chamber (116; par. 40).
However, ZHOU, as presently modified by KRAMER, does not provide wherein the medium is a porous medium comprising a morphology that provides enhanced nucleate boiling characteristics.
KRAMER teaches a porous structure (14; col.5, line 65-col.6, line 4) which has a morphology that provides enhanced nucleate boiling characteristics (col. 5, line 65-col.6, line 4). As such, the porous material may help to increase the heat transfer rate by a finning effect and controlling the allocation of a portion of the hot surface to fluid supplied thereto (col.5, line 65- col.6, line 4). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ZHOU, with the teachings of KRAMER, as it is known the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP §2144.07. In this case, providing the porous material is understood to increase the heat transfer rate and further control the allocation of working fluid to the hot surfaces accepting heat from the heat sources. 

As to claim 9, ZHOU, as modified by KRAMER, teaches wherein there is a medium comprising fins is positioned within the interior of the first chamber (116; par. 40).
However, ZHOU, as presently modified by KRAMER, does not provide wherein the medium is a porous medium to provide enhanced nucleate boiling characteristics.
KRAMER teaches a porous structure (14; col.5, line 65-col.6, line 4) which has a morphology that provides enhanced nucleate boiling characteristics (col. 5, line 65-col.6, line 4). As such, the porous material may help to increase the heat transfer rate by a finning effect and controlling the allocation of a portion of the hot surface to fluid supplied thereto (col.5, line 65- col.6, line 4). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ZHOU, with the teachings of KRAMER, as it is known the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP §2144.07. In this case, providing the porous material is understood to increase the heat transfer rate and further control the allocation of working fluid to the hot surfaces accepting heat from the heat sources.


Allowable Subject Matter
Claims 12-17 are allowed.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3, 5-6, and 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/11/2022